Exhibit 10.1

Pursuant to 17 CFR 229.601, certain identified information marked “[***]” has
been excluded from this exhibit because it is both (i) not material and (ii)
would be competitively harmful if publicly disclosed.

 

SUBLEASE

 

THIS SUBLEASE (“Sublease”) is dated for reference purposes only as of August 6,
2019  (“Reference Date”), and is made by and between Alibaba Group (U.S.) Inc.,
a Delaware corporation ("Sublessor), and Ooma, Inc., a Delaware corporation
(“Sublessee”).  

 

IN CONSIDERATION of the covenants contained herein and other good and valuable
consideration, the receipt and sufficiency of which is acknowledged by the
parties hereto, the Sublessor and Sublessee agree as follows:

 

1.Recitals.

 

A.Master Lease.  525 Almanor, LLC, a Delaware limited liability company (“Master
Lessor”), as “Landlord”, and Sublessor, as “Tenant”, entered into that certain
Office Lease dated as of November 10, 2018 (“Master Lease”) whereby Master
Lessor currently leases to Sublessor approximately 51,756 rentable square feet
(“Master Premises”) located on the first and fourth floors of that certain
building located at 525 Almanor Avenue, Sunnyvale, California 94085
(“Building”).  It is anticipated that as of December 1, 2019 (the “Commencement
Date”), Master Lessor will deliver to Sublessor approximately 45,501 rentable
square feet of the Building (referred to in the Master Lease as the “Phase 3
Premises”), consisting of the entirety of the second floor (containing
approximately 33,407 rentable square feet) and a portion of the first floor
(containing approximately 12,094 rentable square feet), which Phase 3 Premises
will be added to the Master Premises effective on the Commencement
Date.  Sublessor represents and warrants that a true, correct and complete copy
of the Master Lease (with redactions of certain financial data) is attached
hereto as Exhibit A, that the Master Lease is in full force and effect and has
not been amended or modified and that Sublessor is not in default under the
Master Lease.

 

B.Prior Sublease. Sublessee currently occupies the Sublease Premises (as defined
below) pursuant to an existing sublease (the “Prior Sublease”) by and between
Fiserv, as “Sublandlord” and Sublessee as “Subtenant”. The Prior Sublease is
scheduled to expire as of November 30, 2019, whereupon the Sublease Premises
will be immediately delivered under the Master Lease to Sublessor.

 

C.Sublease.  As of the delivery of the Phase 3 Premises, Sublessee desires and
the Sublessor agrees, subject to the Master Lessor Consent (as defined below),
to sublease the Sublease Premises upon the terms, covenants and conditions of
this Sublease.

 

D.Defined Terms.  Capitalized terms not defined herein shall have the meaning
set forth in the Master Lease.

 

2.Demise of Sublease Premises.  Pursuant to the terms and conditions of this
Sublease, Sublessor hereby subleases to Sublessee, and Sublessee hereby
subleases from Sublessor, the approximately 33,407 rentable square feet
consisting of the entire second floor of the Master Premises (the “Sublease
Premises”).  The rentable area of the Sublease Premises and the Master Premises
as stated in this Sublease shall be binding on the parties without regard to any
discrepancy between the actual rentable areas and those stated herein.

 




 

--------------------------------------------------------------------------------

 

3.Term; Contingent Option to Extend.

 

A.Term.  Subject to obtaining the Master Lessor Consent, the term of this
Sublease (the “Term”) shall commence on the Commencement Date, and shall expire
on January 31, 2022 (the “Expiration Date”), unless this Sublease is sooner
terminated pursuant to its terms, or the Term is extended as provided in
Paragraph 3.B below.  Notwithstanding the foregoing, if there is a delay in the
commencement of the Master Lease with respect to the Sublease Premises beyond
November 30, 2019, then the Commencement Date and Expiration Date shall both be
extended on a day-for-day basis for the extent of such delay.  Provided
Sublessee remains in possession of the Sublease Premises under the Prior
Sublease, Sublessor shall be deemed to have delivered possession of the Sublease
Premises under this Sublease at 12:01 a.m. on the Commencement Date.  Except as
otherwise provided in Section 14.7 of the Master Lease, this Sublease shall
automatically terminate immediately upon any termination of the Master Lease.  

 

B.Option to Extend.  Unless Sublessor elects, in its sole and absolute
discretion, to occupy the Sublease Premises following the Expiration Date,
Subtenant shall have the option to extend (the “Option to Extend”) the Term of
this Sublease for one (1) year (the “Option Term”), provided that the Option
Conditions (as defined below) are satisfied.  

 

i.

Sublessee must deliver written notice to Sublessor exercising the Option to
Extend no earlier than one hundred eighty (180) days and no later than ninety
(90) days prior to the Expiration Date (the “Exercise Notice”).  Sublessee may,
no earlier than two hundred seventy (270) prior to the Expiration Date, send a
preliminary notice asking whether Sublessor elects to occupy the Sublease
Premises following the Expiration Date (the “Preliminary Option Notice”).
Sublessor shall have thirty (30) days from receipt of Sublessee’s Preliminary
Option Notice, or if there is no Preliminary Option Notice, thirty (30) days
from receipt of Sublessee’s Exercise Notice, within to notify Sublessee if
Sublessor elects to occupy the Sublease Premises following the Expiration Date.
If after receipt of a Preliminary Option Notice, Sublessor notifies Sublessee
that Sublessor elects to occupy the Sublease Premises following the Expiration
Date, Sublessee’s Option to Extend shall be of no further force or effect.  If
after receipt of Sublessee’s Preliminary Option Notice, Sublessor notifies
Sublessee that it does not elect to occupy the Sublease Premises following the
Expiration Date, or if Sublessor fails to timely respond to Sublessee’s
Preliminary Option Notice, Sublessee shall be free to exercise the Option to
Extend by timely delivering the Exercise Notice.  If, however, Sublessee’s
Exercise Notice is not preceded by a Preliminary Option Notice, Sublessor shall
have thirty (30) days after receipt of the Exercise Notice to notify Sublessee
whether Sublessor elects to occupy the Sublease Premises following the
Expiration Date. Unless Sublessor timely delivers notice to Sublessee that
Sublessor will occupy the Sublease Premises following the Expiration Date, then
Sublessee shall be deemed to have exercised its Option to Extend as of the date
of the Exercise Notice.

 

ii.

The Monthly Base Rent (as defined below) in effect as of the original Expiration
Date of January 31, 2022 shall be increased by three percent (3%) as detailed in
Paragraph 4.A below, the Expiration Date shall be extended to January 31, 2023,
and Sublessee shall have no right or option to extend the Term beyond the Option
Term.  Subject to the foregoing, all other terms and conditions of this Sublease
shall apply during the Option Term, and references in this Sublease to Term
shall include the Option Term.

 

iii.

As used herein, “Option Conditions” means: (i) as of the date of delivery of the
Exercise Notice or as of the commencement of the Option Term, no Event of
Default by Sublessee shall have occurred and be continuing; (ii) as of the date
of delivery of the Exercise Notice or as of the commencement

2



 

 



 

--------------------------------------------------------------------------------

 

of the Option Term, no Event of Default shall have occurred more than twice
within the Term, and (iii) as of the date of delivery of the Exercise Notice or
as of the commencement of the Option Term, the Sublease remains in full force
and effect and Sublessee has not assigned the Sublease or sublet the Premises at
the time the Option to Extend is exercised and as of the commencement of the
Option Term.  The Option Conditions are for Sublessor’s sole benefit and may be
waived by Sublessor.

 

4.Rent.

 

A.Monthly Base Rent.  Commencing on the Commencement Date and continuing
throughout the Term, Sublessee shall pay to Sublessor monthly base rent
(“Monthly Base Rent”) for the Premises as follows:

 

Month

 

Monthly Base Rent

Month 1 - Month 12

 

$175,386.75 per month*

Month 13 - Expiration Date

 

$180,648.34 per month

Option Term (if applicable)

 

$186,067.80 per month

* Subject to Paragraph 4.D. below, “Abatement of Rent”.

 

As used herein, the word “month” shall mean the period beginning on the first
(1st) day of a calendar month and ending on the last day of that calendar
month.  Monthly Base Rent shall be paid on or before the first (1st) day of each
calendar month during the Term.  Rent for any period during the Term which is
for less than one month of the Term shall be a pro rata portion of the monthly
installment based on the number of days in that month.  Rent shall be payable
without notice or demand and without any deduction, offset or abatement, in U.S.
Dollars.  Rent shall be paid to Sublessor at the same address as notices are to
be delivered to Sublessor, or remitted to such other address as Sublessor may
request in writing from time to time.

 

B.Additional Rent. Commencing on the Commencement Date and continuing for each
month thereafter during the Term, Sublessee shall be responsible for the payment
of Sublessee’s Share (as defined below) of Direct Expenses (as defined in
Section 4.2.2 of the Master Lease and without markup by Sublessor), except to
the extent that any such Direct Expenses relate specifically to portions of the
Master Premises other than the Sublease Premises, in which case Sublessor shall
be solely responsible for such Direct Expenses.  In addition, from and after the
Commencement Date, Sublessee shall pay directly to the provider or, in the case
of personal property taxes, permits, licenses and fees, directly to the entity
imposing such costs, (i) its own telephone, telecommunications and data
communications charges, and any other such service contracted for directly by
Sublessee in support of the Sublease Premises; (ii) all personal property taxes,
charges and assessments, including the taxes described in Section 4.5 of the
Master Lease, if any, on Sublessee’s trade fixtures, equipment and other
personal property of Sublessee located in the Sublease Premises; (iii) all
permit, license or other governmental fees or charges arising out of Sublessee’s
use and operation of the Sublease Premises; and (iv) any extraordinary services
(i.e., any services over and above the standard services provided by Master
Lessor to the Sublease Premises or Building under the Master Lease) that are
provided to the Sublease Premises at the written request of Sublessee (it being
understood that Sublessee shall only make a request for such services in
writing), or any materially disproportionate usage of building utilities by
Sublessee, which Sublessee shares in common with other occupants of the Building
and that are not separately metered to the Sublease Premises.  All charges
payable by Sublessee pursuant to this Paragraph 4.B. and elsewhere under this
Sublease (other than Monthly Base Rent and payments to third parties) shall be
payable to Sublessor at the address set forth herein and shall be deemed
additional rent (“Additional Rent”).  Monthly Base Rent and Additional Rent
hereinafter shall be referred to as “Rent”.  All Additional Rent not required by
this Sublease to be paid at the time and in the manner for payment of Monthly
Base Rent shall be payable to Sublessee within twenty (20) days after the

3



 

 



 

--------------------------------------------------------------------------------

 

date of Sublessor’s invoice therefor.  “Sublessee’s Share” shall be 20.09%
Sublessee’s Share percentage is determined by dividing the rentable square
footage of the Sublease Premises (i.e., 33,407 rentable square feet) by the
rentable square footage of the Building (i.e., 166,307 rentable square feet) and
multiplying by 100.  Sublessee and Sublessor agree, as a material part of the
consideration given by Sublessee to Sublessor for this Sublease, that Sublessee
shall pay Sublessee's Share of all costs, expenses, taxes, insurance,
maintenance and other charges of every kind and nature arising in connection
with the Sublease Premises during the Term, such that Sublessor shall receive,
as net consideration for this Sublease, full reimbursement thereof.  Sublessor
shall be entitled to rely conclusively on Master Lessor’s determination of
estimated and actual Direct Expenses.  However, if Sublessor elects in its sole
discretion to perform any audit of Direct Expenses and such audit yields a
refund or credit for overpayment of Direct Expenses, Sublessor shall provide
Sublessee’s Share of such refund or credit to Sublessee (net of Sublessor’s
costs of audit and enforcement).  At Sublessee’s request and expense, and
provided there exists no Event of Default, Sublessor shall undertake an audit of
Direct Expenses to the extent permitted by the Master Lease.   If such audit
yields a refund or credit for overpayment of Direct Expenses, the same shall
first be applied to reimburse Sublessee for the audit costs, Sublessee shall
receive Sublessee’s Share of the remaining refund or credit and Sublessor shall
receive the balance of such refund or credit.  For the avoidance of doubt,
Sublessee shall not be responsible for any charges that are assessed against
Sublessee as a result of Sublessor’s acts or omissions, or that are incurred as
a result of excess or additional services specifically requested by Sublessor
for the Sublease Premises without Sublessee’s prior written consent and
approval.

 

C.Prepayment of First Month's Rent.  Within ten (10) business days following
obtaining the Master Lessor Consent, Sublessee shall pay to Sublessor the sum of
One Hundred Seventy Five Thousand Three Hundred Eighty-Six and 75/100ths Dollars
($175,386.75), which shall be applied by Sublessor as a credit against the
Monthly Base Rent for the month following the Rent Abatement Period (and if the
Monthly Base Rent due in such month is reduced due to partial abatement pursuant
to Paragraph 4.D below, any balance not applied to such first month following
the Rent Abatement Period shall be applied as a credit against the Monthly Base
Rent due in the subsequent month).

 

D.Abatement of Rent.  Monthly Base Rent shall be abated for the first four (4)
months of the Term (the “Rent Abatement Period” and such abated Monthly Base
Rent, the “Abated Rent”). If the Commencement Date is not the first day of the
month, then the pro rata amount of Monthly Base Rent due for such partial month
shall be abated, followed by Monthly Base Rent for the following three full
months, and finally a portion of the Monthly Base Rent in the fifth month to
bring the total Abated Rent to Seven Hundred One Thousand Five Hundred
Forty-Seven and No/100s Dollars ($701,547.00). From and after the expiration of
the Rent Abatement Period, Sublessee shall commence paying Monthly Base Rent at
the times and in the amounts set forth in Paragraph 4.A. above (subject to the
credit pursuant to Paragraph 4.C above).  Notwithstanding anything to the
contrary contained herein, if this Sublease is terminated early due to an Event
of Default (as defined below) at any time during the Term, the Rent Abatement
Period shall automatically end (if it has not already ended) and Sublessee shall
immediately pay to Sublessor a sum equal to the product of multiplying the total
Abated Rent (or if this Sublease is terminated before the end of the Rent
Abatement Period, the actual Abated Rent before the termination) by a fraction,
the numerator of which is the remaining number of full calendar months in the
Term and the denominator of which is 26.  Such payment by Sublessee shall be in
addition to all other rights and remedies of Sublessor upon termination of this
Sublease due to an Event of Default

 

5.Security Deposit. Upon execution of this Sublease by Sublessee, Sublessee
shall deliver to Sublessor an amount equal to One Hundred Eighty Thousand Six
Hundred Forty Eight and 35/100ths Dollars ($180,648.35) (the “Security Deposit”)
as security for the full and faithful performance of every provision of this
Sublease to be performed by Sublessee.  Upon the occurrence of an Event of
Default, Sublessor may use, apply or retain all or any part of the Security
Deposit for the payment of any Rent or

4



 

 



 

--------------------------------------------------------------------------------

 

any other amount which Sublessor may spend or become obligated to spend by
reason of Sublessee’s Event of Default, to repair damages to any part of the
Sublease Premises or the Building, to clean the Sublease Premises or to
compensate Sublessor for any other loss or damage which Sublessor may suffer by
reason of such Event of Default.  Sublessor shall not be required to keep the
Security Deposit separate from its general funds, and Sublessee shall not be
entitled to interest on the Security Deposit.  Sublessee waives any statute,
ordinance or judicial decision restricting the use of amounts drawn by Sublessor
under the Security Deposit, including without limitation, California Civil Code
Section 1950.7.  If Sublessor so uses or applies all or any portion of the
Security Deposit, Sublessee shall within five (5) days after written demand
deposit with Sublessor cash in such amount as is necessary to restore the
Security Deposit to the full amount required under this Paragraph 5.  Sublessor
shall return any unapplied portion of the Security Deposit to Sublessee upon
thirty (30) days after the last occur of:  (i) expiration or earlier termination
of this Sublease, (ii) Sublessee’s surrender of the Sublease Premises in the
condition required by this Sublease, and (iii) Sublessee’s cure of any Event of
Default.

 

6.Late Charge; Interest.  If Sublessee fails to pay Sublessor any amount due
hereunder on or before the date when such payment is due, Sublessee shall pay to
Sublessor a late charge of five percent (5%) (the “Late Charge Amount”) upon
demand and interest at the “Interest Rate” (as defined in the Master Lease);
provided, however, that Sublessee shall be entitled to notice prior to
imposition of the Late Charge Amount once in each twelve (12) month period as
set forth in Article 25 of the Master Lease.  Sublessor’s acceptance of any
interest or Late Charge Amount shall not waive Sublessee’s Event of Default in
failing to pay the delinquent amount.  

 

7.Delivery of Sublease Premises.  The parties acknowledge and agree that
Sublessee is the current occupant of the Sublease Premises, and as of the
Commencement Date, Sublessor shall, by allowing Sublessee to remain in
occupancy, be deemed to have delivered possession of the Sublease Premises to
Sublessee in its current “as-is”, “where is” and “with all faults” condition.
Sublessor shall have no obligation whatsoever to make or pay the cost of any
alterations, improvements or repairs to the Sublease Premises, including,
without limitation, any improvement or repair required to comply with any law,
regulation, building code or ordinance (including, without limitation, the
Americans With Disabilities Act of 1990 (“ADA”)).  Sublessee shall look solely
to Master Lessor for performance of any repairs required to be performed by
Master Lessor under the terms of the Master Lease, and if Master Lessor fails to
perform any such repairs within thirty (30) days after Master Lessor has been
requested to do so by Sublessee, then Sublessee shall promptly notify Sublessor
of Master Lessor’s failure to perform.

 

8.Indemnity; Limitation of Liability.  To the fullest extent permitted by law
(and in addition to the indemnifications set forth in the Master Lease,
including, without limitation, Section 10.1 of the Master Lease, Sublessee shall
indemnify, protect, defend (with counsel reasonably acceptable to Sublessor) and
hold harmless Sublessor from and against any and all claims, liabilities,
judgments, causes of action, damages, costs, and expenses (including reasonable
attorneys’ and experts’ fees), caused by or arising in connection with:
(i) Sublessee’s use and occupancy of the Premises, including the condition
thereof during the Term excepting therefrom any casualty or condemnation
thereof; (ii) the gross negligence or willful misconduct of Sublessee or its
directors, officers, agents, employees or contractors; (iii) a breach of
Sublessee’s obligations under this Sublease; or (iv) a breach of Sublessee’s
obligations under the provisions of the Master Lease incorporated herein;
provided, however, that Sublessee shall have no obligation to indemnify,
protect, defend and hold harmless Sublessor to the extent any such claims,
liabilities, judgments, causes of action, damages, costs or expenses are caused
by the gross negligence or willful misconduct of Sublessor or its employees,
contractors, agents or invitees.  The foregoing indemnification obligations of
Sublessee shall survive the expiration or earlier termination of this
Sublease.  Notwithstanding anything to the contrary contained in this Sublease,
except with respect to Sublessee’s obligations set forth in Paragraph 18 below
(“Surrender”) and Paragraph 27 below (“Holdover”), in no event shall either
party be liable to the

5



 

 



 

--------------------------------------------------------------------------------

 

other party for any consequential, special, exemplary, incidental or punitive
damages incurred (including, without limitation, any injury to business or loss
of income or profit therefrom) in connection with this Sublease, the Sublease
Premises or the Building.

 

9.Right to Cure Defaults.  If Sublessee fails to pay any sum of money to
Sublessor when due, or fails to perform any other act on its part to be
performed hereunder, and such failure would with the passage of time or the
giving of notice, or both, constitute an Event of Default hereunder, then
Sublessor may, but shall not be obligated to, make such payment or perform such
act.  All such sums paid, and all actual out-of-pocket costs and expenses of
performing any such act, shall be deemed Additional Rent payable by Sublessee to
Sublessor upon demand.  In addition, Sublessee shall pay to Sublessor interest
on all amounts due at the Interest Rate from the due date to and including the
date of the payment, or from the date of the expenditure until repaid, as the
case may be.

 

10.Assignment and Subletting.  

 

A.  Consent Required.  Sublessee may not assign this Sublease, further sublet
the Sublease Premises, transfer any interest of Sublessee therein or herein or
permit any use of the Sublease Premises by another party (collectively,
“Transfer”) without the prior written consent of Sublessor (which shall not be
unreasonably withheld, conditioned or delayed) and of Master Lessor in
accordance with the terms of Article 14 of the Master Lease.  A consent to one
Transfer shall not be deemed to be a consent to any subsequent Transfer.  Any
Transfer without such consent shall be void and, at Sublessor’s option, shall
terminate this Sublease.  Sublessor’s waiver of consent to any assignment or
subletting shall be ineffective unless set forth in writing, and Sublessee shall
not be relieved from any of its obligations under this Sublease unless the
consent expressly so provides.

 

B.Transfer Premium.  Sublessee shall pay to Sublessor, in the manner prescribed
by Section 14.3 of the Master Lease, seventy-five percent (75%) of the Transfer
Premium as defined in the Master Lease, but determined based on any excess of
the amount Sublessee is to receive in connection the Transfer over the Rent due
under this Sublease (exclusive of the Transfer Premium, and calculated on a per
square foot basis if the Transfer involves less than all of the Sublease
Premises), after deducting the Transfer Costs for Sublessee’s Transfer.  
Sublessee shall provide reasonable supporting documentation to establish any
Transfer Costs claimed by Sublessee.

 

C.Right to Recapture.  Other than with respect to a Transfer to a Permitted
Transferee, provided the proposed Transfer is for a majority of the balance of
the Sublease Term, Sublessor may, upon notice of such intent to Transfer given
pursuant to Section 14.1 of the Master Lease from Sublessee, exercise the
recapture right set forth in Section 14.4 of the Master Lease within ten (10)
business days by delivery of written notice of recapture to
Sublessee.  Notwithstanding the foregoing, if Sublessor exercises its recapture
right pursuant to Section 14.4 of the Master Lease, Sublessee shall have the
right, upon written notice to Sublessor not later than five (5) days after
Sublessor exercises such right, to rescind its request for consent to the
Transfer, in which case this Sublease shall continue unmodified and in full
force and effect.  Sublessor’s failure to deliver such recapture notice within
the time set forth herein shall entitle Sublessee to proceed with the proposed
Transfer, subject to consent and approval of Master Lessor.

 

11.Use.  Sublessee may use the Sublease Premises only for the Permitted Use set
forth in Item 7 of the Summary of Basic Lease Information of the Master Lease,
and in accordance with the provisions of the Master Lease, including, without
limitation, Article 5 of the Master Lease.  With respect to Hazardous Materials
(as defined in Section 29.33.1 of the Master Lease), Sublessee shall comply with
the provisions of Section 29.33 of the Master Lease.  Sublessee also shall
comply with all rules and regulations promulgated from time to time by Master
Lessor.  There shall be no liability of Sublessor on account of the

6



 

 



 

--------------------------------------------------------------------------------

 

following: (i) the use, or interruption of use, of the Sublease Premises in
connection with the furnishing of any services provided to or contracted for
directly by Sublessee for the Sublease Premises; or (ii) the limitation,
curtailment, rationing or restrictions requested by any governmental authority
on use of water, electricity, gas or any other form of energy or utility service
serving the Sublease Premises or the Building.  Notwithstanding anything to the
contrary contained in this Sublease, there shall be no abatement of Rent or
liability of Sublessor on account of injury to or interference with Sublessee’s
business (including loss of profits) or damage to Sublessee’s property with
respect to any services performed or provided by Master Lessor, except to the
extent of any abatement of Rent provided to Sublessor pursuant to the Master
Lease, which abatement of Rent rights shall pass through to Sublessee without
deduction insofar as the same is attributable solely to the Sublease Premises.  

 

12.Effect of Conveyance.  As used in this Sublease, the term “Sublessor” means
the holder of the tenant's interest under the Master Lease.  In the event of any
transfer of said tenant’s interest, from and after the effective date thereof,
provided that the assignee has expressly assumed in writing all obligations and
liabilities of Sublessor hereunder accruing from and after the date of the
assignment (including without limitation as to the return of the Security
Deposit), Sublessor shall be relieved of all covenants and obligations of
Sublessor hereunder following the date of such transfer.

 

13.Acceptance.  The parties acknowledge and agree that Sublessee is subleasing
the Sublease Premises on an “AS IS” and “WITH ALL FAULTS” basis. Sublessor has
made no representations or warranties of any kind with respect to the condition
or use of the Sublease Premises.  Sublessee hereby represents to Sublessor that
(i) Sublessee is knowledgeable about the Sublease Premises and the physical
condition thereof and the zoning regulations with respect thereto, including,
without limitation, accessibility, location of utilities and improvements and
earthquake preparedness, which in Sublessee’s judgment (and based on its
occupancy under the Prior Sublease) affect or influence Sublessee’s use of the
Sublease Premises and Sublessee’s willingness to enter into this Sublease; (ii)
Sublessee is relying on its own knowledge in subleasing the Sublease Premises;
and (iii) Sublessee has received no representations or warranties with respect
to the physical condition or use of the Sublease Premises on which Sublessee has
relied in entering into this Sublease.

 

14.Improvements.  

 

A.  Alterations and Improvements.  No alterations, additions or improvements
(collectively or individually, the “Alterations”) shall be made to the Sublease
Premises except in accordance with this Sublease and the applicable provisions
of Article 8 of the Master Lease, and with the prior written consent of Master
Lessor and Sublessor, which consent of Sublessor shall not be unreasonably
withheld, conditioned or delayed (it being agreed that Sublessor may reasonably
withhold its consent if Master Lessor withholds consent for any
reason).  However, if Sublessee’s proposed Alterations qualify as a Cosmetic
Alteration under Master Lease Section 8.1 and the total cost thereof does not
exceed the Monthly Base Rent then in effect under this Sublease, Sublessee may
make such Alterations upon not less than ten (10) days prior written notice to
Sublessor without need for the consent of Sublessor or Master Lessor.

 

B.Requirements.  Except as provided in the last sentence of Paragraph 14.A,
Sublessee shall submit for the Sublessor’s and Master Lessor’s approval a set of
detailed working drawings for any Alterations which Sublessee proposes to
construct or install in the Sublease Premises at any time during the Term.  To
the extent that Master Lessor approves such Alterations, Sublessor agrees that
Sublessor shall not unreasonably withhold, condition or delay Sublessor’s
approval to such Alterations.  Except as provided in the last sentence of
Paragraph 14.A, all plans, drawings and specifications for any Alterations and
Sublessee’s choice of contractors shall be subject to the prior approval of
Sublessor, which shall not be

7



 

 



 

--------------------------------------------------------------------------------

 

unreasonably withheld or delayed, and of Master Lessor in accordance with the
provisions of the Master Lease.

 

Sublessee shall construct any Alterations at Sublessee’s sole cost and expense
and in compliance with all applicable law and otherwise in compliance with the
applicable provisions of the Master Lease.  In no event shall Sublessor be
obligated to provide any improvement allowance in connection with any
Alterations.

 

C.Removal of Improvements.  Sublessee shall not be obligated to remove any
alterations, additions or improvements installed in the Sublease Premises by or
for Sublessee or any predecessor in interest of Sublessee prior to the Reference
Date.  Upon the expiration or earlier termination of this Sublease, Sublessee,
at its sole cost and expense, shall be responsible for removing any Alterations
that are installed in the Sublease Premises by Sublessee from and after the
Reference Date, and that are required to be removed by Master Lessor pursuant to
the Master Lease or in writing by Sublessor pursuant to its consent to such
Alterations (if applicable and if Sublessee’s request for such consent expressly
requests Sublessor’s determination as to whether such Alterations must be
removed), and restoring the Sublease Premises to substantially the same
condition immediately prior to installation of such Alterations, normal
reasonable wear and tear and damage due to casualty or condemnation excepted.

 

15.Furniture, Fixtures and Equipment.   The parties acknowledge that Sublessee
is the current occupant of the Premises, and that the Premises shall be
delivered to Sublessee in its current, as-is condition, including with all of
the furniture, fixtures and equipment, including cubicles, office furniture,
chairs and conference room tables, currently located within the Premises (the
“FF&E”).  Sublessee acknowledges and agrees that the FF&E is the property of
Sublessee and as such, Sublessee understands and acknowledges that Sublessor has
made no representations or warranties whatsoever as to the FF&E, including no
representations as to the FF&E’s condition or fitness for a particular purpose.
Sublessee shall be responsible for removing the FF&E from the Premises upon the
expiration or earlier termination of this Sublease, and for repairing any damage
caused by such removal.

 

16.Events of Default.  Each of the following events is referred to herein as an
“Event of Default”:

 

A. Sublessee fails to pay any Rent when due and such failure continues for more
than three (3) days after notice of delinquency; provided, however, that if Rent
is not paid in full when due more than once in any six (6) month period,
Sublessee’s failure to pay Rent when due on the second or any subsequent time
within such six (6) month period shall constitute an Event of Default without
requirement of any notice or cure period; and

 

B. Any event occurs which involves Sublessee and the Sublease Premises and which
would constitute a default under Sections 19.1.2, 19.1.3, 19.1.4 and 19.1.5 of
the Master Lease if it involved Sublessor and the Master Premises, following
delivery of notice of default (which may be delivered to Sublessee by either
Master Lessor or Sublessor), if such notice is required under the Master Lease,
and expiration of the following cure period: (i) twenty (20) days for any
default described in Section 19.1.1 of the Master Lease; (ii) thirty (30) days
for any default described in Section 19.1.3 of the Master Lease; and (iii) one
(1) business day for any default described in Section 19.1.5 of the Master
Lease.

 

17.Remedies.  Upon the occurrence, and during the continuance, of an Event of
Default, Sublessor shall have, in addition to any other rights and remedies
available to it under this Sublease and/or at law and/or in equity, any and all
rights and remedies of Master Lessor set forth in Sections 19.2, 19.3, and 19.5
of the Master Lease.  All rights and remedies of Sublessor herein enumerated
shall be cumulative and none

8



 

 



 

--------------------------------------------------------------------------------

 

shall exclude any other right allowed by law or in equity and said rights and
remedies may be exercised and enforced concurrently and whenever and as often as
occasion therefor arises.

 

18.Surrender.  Upon the expiration or earlier termination of this Sublease,
Sublessee shall remove all of its FF&E, and any Alterations performed by or on
behalf of Sublessee after the Reference Date if removal is required as provided
in Paragraph 14.C above, and subject to the foregoing, shall surrender the
Sublease Premises to Sublessor in the condition required under the Master Lease,
including, without limitation, Article 15 of the Master Lease as the same
applies to the Sublease Premises.  If the Sublease Premises are not so
surrendered, then Sublessee shall be liable to Sublessor for all costs incurred
by Sublessor in returning the Sublease Premises to the required condition, plus
interest thereon at the Interest Rate until paid by Sublessee.  Sublessee shall
indemnify, defend with counsel reasonably acceptable to Sublessor, protect and
hold harmless Sublessor against any and all claims, liabilities, judgments,
causes of action, damages, costs, and expenses (including attorneys’ and
experts’ fees) resulting from Sublessee’s delay in surrendering the Sublease
Premises in the condition required, including, without limitation, any claim
made by any succeeding subtenant founded on or resulting from such failure to
surrender; provided, however, the foregoing indemnity shall not apply in the
instance of gross negligence or intentional misconduct on the part of Sublessor
or any of its officers, directors, employees and agents.  The indemnification
set forth in this Paragraph 18 shall survive the expiration or earlier
termination of this Sublease.  

 

19.Estoppel Certificates.  Within five (5) business days following written
notice from Sublessor or Master Lessor, Sublessee shall execute, acknowledge and
deliver to Sublessor or Master Lessor an estoppel certificate in commercially
reasonable form meeting the requirements of Article 17 of the Master Lease.  Any
such statement may be conclusively relied upon by any prospective purchaser,
transferee or encumbrancer of the Sublease Premises or of Sublessor’s interest
in this Sublease.

 

20.Brokers.  Sublessor and Sublessee each represent to the other that they have
dealt with no real estate brokers, lenders, agents or salesmen in connection
with this transaction other than CBRE, representing Sublessor, and CBRE,
representing Sublessee (the “Brokers”).  Each party agrees to indemnify, defend
and hold the other party harmless from and against all claims for brokerage
commissions, finder's fees or other compensation made by any agent, broker,
salesman or finder other than the Brokers as a consequence of said party's
actions or dealings with such agent, broker, salesman, or finder other than the
Brokers.  Sublessor shall be responsible for payment of a brokerage fee to
Brokers pursuant to a separate written agreement.

 

21.Notices.  Unless five (5) business days’ prior written notice is given in the
manner set forth in this Paragraph, the address of each party for all purposes
connected with this Sublease shall be that address set forth below their
signatures at the end of this Sublease.  The address for Master Lessor shall be
as follows:  525 Almanor LLC, c/o INVESCO Real Estate, 2001 Ross Avenue, Suite
3400, Dallas, TX 75201, Attn: Kevin Pirozzoli, Asset Manager.  All notices,
demands, or communications in connection with this Sublease shall be considered
received when (i) personally delivered; or (ii) if properly addressed and either
sent by nationally recognized overnight courier or deposited in the mail
(registered or certified, return receipt requested, and postage prepaid), on the
date shown on the return receipt for acceptance or rejection.  All notices given
to the Master Lessor under Section 29.18 of the Master Lease shall be considered
received only when delivered in accordance with the Master Lease.  

 

22.Severability.  If any term of this Sublease is held to be invalid or
unenforceable by any court of competent jurisdiction, then the remainder of this
Sublease shall remain in full force and effect to the fullest extent possible
under the law, and shall not be affected or impaired.

 

9



 

 



 

--------------------------------------------------------------------------------

 

23.Amendment.  This Sublease may not be amended except by the written agreement
of Sublessor and Sublessee and, if required by the Master Lease, or the Master
Lessor Consent.

 

24.Insurance; Waiver.  Sublessee shall procure and maintain all insurance
policies required to be carried by the “Tenant” under the Master Lease,
including, without limitation, Article 10 of the Master Lease, with respect to
the Sublease Premises.  All such liability policies shall name Sublessor and
Master Lessor as additional insureds.  A certificate of insurance reflecting
that the insurance required to be carried by Sublessee pursuant to this Sublease
and the Master Lease is in force shall be delivered to Sublessor prior to the
Commencement Date and upon renewal of such policies.  Notwithstanding anything
to the contrary herein, upon the issuance of Master Lessor’s Consent, the
provisions of Section 10.3.2.4 of the Master Lease, “Waiver of Subrogation”,
shall be deemed to be a three (3) party agreement among Master Lessor, Sublessor
and Sublessee.  

 

25.Other Sublease Terms.

 

A. Incorporation by Reference.  Except as otherwise provided in this Sublease,
and except those which by their nature or purport are inapplicable to the
subleasing of the Sublease Premises pursuant to this Sublease or are
inconsistent with or modified by any of the terms, covenants or conditions of
this Sublease, the terms and provisions contained in the Master Lease are
incorporated herein and made a part hereof as if set forth at length; provided,
however, that: (i) each reference in such incorporated sections to “Lease” and
to “Premises” shall be deemed a reference to this “Sublease” and the “Sublease
Premises” defined herein, respectively; (ii) each reference to “Landlord” and
“Tenant” shall be deemed a reference to “Sublessor” and “Sublessee”,
respectively, except as expressly set forth herein; (iii) with respect to work,
services, repairs, restoration, insurance or the performance of any other
obligation of Master Lessor under the Master Lease, the sole obligation of
Sublessor (Sublessee acknowledges that Sublessor shall be under no obligation to
perform or otherwise satisfy any such obligations) shall be to request the same
in writing from Master Lessor in a timely manner, as and when requested to do so
by Sublessee, and to use Sublessor’s commercially reasonable good faith efforts
to obtain Master Lessor’s performance (provided that Sublessee pays all costs
incurred by Sublessor in connection therewith); (iv) Sublessor shall have no
liability to Sublessee with respect to (a) representations and warranties made
by Master Lessor under the Master Lease, (b) any indemnification obligations of
Master Lessor under the Master Lease, or other obligations or liabilities of
Master Lessor under the Master Lease with respect to compliance with laws,
condition of the Sublease Premises or Hazardous Materials, and (c) obligations
under the Master Lease to repair, maintain, restore, or insure all or any
portion of the Sublease Premises, regardless of whether the incorporation of one
or more provisions of the Master Lease might otherwise operate to make Sublessor
liable therefor; (v) with respect to any approval or consent required to be
obtained from the Master Lessor under the Master Lease, such approval or consent
must be obtained from both Master Lessor and Sublessor, and the approval of
Sublessor may be withheld if Master Lessor’s approval or consent is not
obtained; (vi) in any case where “Tenant” is to indemnify, release or waive
claims against “Landlord”, such indemnity, release or waiver shall be deemed to
run from Sublessee to both Master Lessor and Sublessor; (vii) except as provided
in Paragraph 26 with respect to Master Lessor’s Consent, Sublessee shall pay all
consent and review fees set forth in the Master Lease to both Master Lessor and
Sublessor; (viii) Sublessee shall have the right to terminate this Sublease due
to casualty or condemnation under the same conditions for which Sublessor has
the right to terminate the Master Lease due to casualty or condemnation pursuant
to Sections 11.2 or 13 of the Master Lease (with references to “Landlord” and
“Tenant” replaced with references to “Sublessor” and “Sublessee”), and even in
the event Sublessee elects not to exercise any such right to terminate the
Sublease, Sublessor may nevertheless exercise any right it may have to terminate
the Master Lease due to casualty or condemnation; (ix) as between Sublessor and
Sublessee only, all insurance proceeds or condemnation awards received by
Sublessor under the Master Lease shall be deemed to be the property of
Sublessor; (x) in any case where “Tenant” is to execute and deliver certain
documents or notices to “Landlord”, such

10



 

 



 

--------------------------------------------------------------------------------

 

obligation shall be deemed to run from Sublessee to both Master Lessor and
Sublessor; and (xi) the following provisions of the Master Lease are expressly
excluded from and not incorporated herein by reference: Master Lease:  Summary
of Basic Lease Information – Items 1; 2.2; 3; 4; 6; 8; 10; 12 and 13; Sections
1.1.1; 1.1.3 (beginning at the sentence starting with “Following the Phase 4
Lease Commencement Date…” through the end of the Section; 1.1.4; 1,2; 1.3; 1.4;
Articles 2, 3 and 4 (except for Section 4.5); Sections 5.4; 5.5; 5.6; 5.7;
6.1.5; 11.1; 11.2; 14.9; 14.10; Articles 21 and 22, Section 23.5 (provided
however that Sublessor hereby approves Sublessee’s existing signage and any
replacement thereof substantially similar in size, quality and location as
currently exists); Article 25; the second, third, fourth and fifth sentences of
Section 28.1; Sections 28.2; 29.24; 29.36; 29.43 and Exhibits A; B; F; G; H; and
I.

 

In the event of any conflict between this Sublease and the Master Lease, the
terms of this Sublease shall control as between Sublessor and
Sublessee.  Sublessee hereby acknowledges that it has read and is familiar with
all the terms of the Master Lease, and agrees that this Sublease is subordinate
and subject to the Master Lease.

 

B. Performance by Sublessor.  Notwithstanding anything to the contrary contained
in this Sublease, Sublessor shall not be required to furnish, supply or install
anything required of Master Lessor under any Article or Section of the Master
Lease, provided, however, that Sublessor shall promptly notify Master Lessor of
any maintenance deficiencies or repair obligations of Master Lessor under the
Master Lease within a reasonable time (but in no event more than two (2)
business days) after Sublessee notifies Sublessor of such
deficiencies.  Sublessor shall have no liability or responsibility whatsoever
for Master Lessor’s failure or refusal to perform under the Master Lease, unless
such non-performance is a result of Sublessor’s breach or default of the Master
Lease and such breach or default is not caused by Sublessee.  Sublessor’s
obligation to use its commercially reasonable good faith efforts to cause Master
Lessor to observe and perform its obligations under the Master Lease shall not
be a guarantee by Sublessor of Master Lessor’s compliance with the provisions of
the Master Lease, and in no event shall Sublessor be required to initiate any
litigation proceedings or file suit against Master Lessor.  Sublessor agrees to
pay all rent payable under the Master Lease to Master Lessor in accordance with
the terms of the Master Lease, and otherwise to perform its obligations under
the Master Lease except to the extent Sublessee expressly agrees to perform such
obligations with respect to the Sublease Premises pursuant to the terms
hereof.  Sublessor shall deliver promptly to Sublessee copies of all notices
Sublessor receives from Master Lessor with respect to the Master Lease and/or
the Premises.  Sublessor covenants and agrees to pay all rent, and any other
amounts, due and payable under the Master Lease on a timely basis.  Any rental
abatement available to Sublessor under the Master Lease in connection with a
disruption in utilities, casualty, unavailability of the Sublease Premises or
similar matter (excluding, however, any abatement under Sections 3.2, 3.3 and
3.4 of the Master Lease) shall apply on a fair and equitable basis to Monthly
Base Rent and Additional Rent applicable hereunder. (By many of illustration and
not limitation, if 50% of Sublessor’s monthly base rent is abated under the
Master Lease with respect to the Sublease Premises, then 50% of Sublessee’s
Monthly Base Rent shall be abated hereunder; and if 50% of Sublessor’s monthly
base rent under the Master Lease is abated due to events, conditions or
circumstances not applicable to or affecting the Sublease Premises, there shall
be no abatement of Sublessee’s Monthly Base Rent hereunder.)  Sublessor shall
promptly deliver to Sublessee any notice received from Master Lessor or its
agents in connection with the Master Lease that directly pertains to the
Sublease or the Sublease Premises.  Sublessor shall indemnify, defend and hold
harmless Sublessee from any breach by Sublessor of the provisions of this
Paragraph or Paragraph C below, including without limitation the reasonable
costs of Sublessee’s attorneys.

 

C.Preservation of Master Lease.  So long as no Event of Default by Sublessee is
continuing, except as otherwise provided with respect to termination in case of
casualty or condemnation, Sublessor shall not enter into any agreement that will
cause either the Master Lease to be terminated or the Sublease Premises to be
surrendered prior to the expiration of the Term.  Sublessor shall not enter into
any

11



 

 



 

--------------------------------------------------------------------------------

 

amendment or other agreement with respect to the Master Lease that will prevent
or adversely affect the use by Sublessee’s of the Sublease Premises in
accordance with the terms of this Sublease,  adversely affect the access to the
Sublease Premises from the Common Areas or Building, adversely affect the
parking density and availability for the Building, increase the obligations or
liabilities of Sublessee or decrease the rights of Sublessee under this Sublease
or with respect to the Sublease Premises, shorten the term of this Sublease or
increase the rental or any other sums required to be paid by Sublessee under
this Sublease without the prior written consent of Sublessee, in each case to be
given or withheld in Sublessee’s sole and absolute discretion.  

 

26.Condition Precedent.  This Sublease and Sublessor’s and Sublessee’s
obligations hereunder are conditioned upon having obtained a written consent of
the Master Lessor to the execution of this Sublease in form and substance and
containing such provisions as Sublessor and Sublessee may mutually require in
their respective sole and absolute discretion (the “Master Lessor
Consent”).  Sublessor shall use commercially reasonable good faith efforts to
obtain the Master Lessor Consent, and shall pay any amounts to Master Lessor as
may be required under the Master Lease in connection with the Master Lessor’s
Consent.  If Sublessor has not obtained the Master Lessor Consent within thirty
(30) days after the Reference Date, either Sublessor or Sublessee may terminate
this Sublease by giving the other party ten (10) business days’ prior written
notice, in which case this Sublease shall terminate on the day following the
last day of the ten (10) business day notice period (unless the Master Lessor
Consent is obtained during such ten (10) business day period, in which case this
Sublease shall remain in full force and effect), neither party shall have any
further rights or obligations hereunder and Sublessor shall return to Sublessee
any sums paid.  The return of all sums paid by Sublessee to Sublessor shall be
Sublessee’s sole and exclusive remedy in the event of a termination pursuant to
this Paragraph 26, including, without limitation, a termination resulting from
Sublessor’s determination that any term or condition proposed by Master Lessor
in a consent is unacceptable.  Notwithstanding any contrary provision of this
Paragraph 26, Sublessor and Sublessee agree that a Master Lessor Consent in
substantially the form attached as Exhibit B to this Sublease is satisfactory
and meets their respective requirements.    

 

27.Holdover.   The parties hereby acknowledge that it is critical that Sublessee
surrender the Sublease Premises to Sublessor no later than the Expiration Date
or earlier termination of this Sublease in accordance with the terms of this
Sublease.  If with Sublessor’s consent Sublessee remains in possession of all or
any portion of the Sublease Premises after the Expiration Date or earlier
termination of this Sublease, Sublessee shall pay Sublessor holdover rent in the
amount of one hundred fifty percent (150%) of the Monthly Base Rent payable by
Sublessee during the last month of the Term, and one hundred percent of the
Additional Rent payable pursuant to Paragraph 3.B. above, prorated based on the
number of days of holdover.   The obligations set forth in this Paragraph 27
shall survive the expiration or earlier termination of this Sublease.

 

28.Parking.   Sublessee shall be entitled to one hundred (100) unreserved
parking passes (~ 3 per 1000 rentable square feet of the Sublease Premises),
subject to the provisions of Article 28 of the Master Lease.

 

29.No Offer.  Submission of this Sublease for examination or signature by
Sublessee does not constitute a right to, reservation of, option for or option
to sublease, and such submission is not effective as a sublease or otherwise
until execution and delivery by both Sublessor and Sublessee, subject, however,
to the provisions of Paragraph 26 above.

 

30.Authority.  Without incurring any personal liability to either party, each
individual executing this Sublease on behalf of a corporation, limited liability
company, partnership or other entity represents and warrants that he or she is
duly authorized to execute and deliver this Sublease on behalf of said
corporation, limited liability company, partnership or entity, and that this
Sublease is binding upon said corporation, limited liability company,
partnership or entity in accordance with its terms.

12



 

 



 

--------------------------------------------------------------------------------

 

 

31.Financial Information.   Not more than once each calendar year during the
Term (unless Sublessee has been in default of any monetary obligation hereunder,
in which case Sublessor shall have the right to request such information more
than once each calendar year), upon Sublessor’s request Sublessee promptly shall
deliver to Sublessor a copy of Sublessee’s audited financial statements (or if
unaudited, unaudited financial statements for the then-current fiscal year),
which financial statement or statements shall be prepared in accordance with
generally accepted accounting principles and shall be accompanied by a
certificate of Sublessee’s Chief Financial Officer stating that such statements
have been prepared in accordance with generally accepted accounting principles
consistently applied and fairly present the financial condition and results of
operations of Sublessee at the date thereof and for the periods covered
thereby.  During any period Sublessee is a publicly traded corporation with
shares listed and actively traded on a nationally recognized stock exchange,
then Sublessor waives the right to require Sublessee to deliver such financial
statement or statements as described in this Paragraph 31.

 

32.Miscellaneous.   This Sublease contains all of the covenants, conditions and
agreements between Sublessor and Sublessee concerning the Sublease Premises, and
shall supersede all prior correspondence, agreements and understandings
concerning the Sublease Premises, both oral and written.  This Sublease shall in
all respects be governed by and construed in accordance with the laws of the
state in which the Sublease Premises are located.  If any term of this Sublease
is held to be invalid or unenforceable by any court of competent jurisdiction,
then the remainder of this Sublease shall remain in full force and effect to the
fullest extent possible under the law, and shall not be affected or
impaired.  This Sublease may not be amended except by the written agreement of
all parties hereto.  Time is of the essence with respect to the performance of
every provision of this Sublease in which time of performance is a factor.  Any
executed copy of this Sublease shall be deemed an original for all
purposes.  This Sublease shall, subject to the provisions regarding assignment
and subletting, apply to and bind the respective heirs, successors, executors,
administrators and assigns of Sublessor and Sublessee.  The language in all
parts of this Sublease shall in all cases be construed as a whole according to
its fair meaning, and not strictly for or against either Sublessor or
Sublessee.  The captions used in this Sublease are for convenience only and
shall not be considered in the construction or interpretation of any provision
hereof.  When a party is required to do something by this Sublease, it shall do
so at its sole cost and expense without right of reimbursement from the other
party unless specific provision is made therefor.  Whenever one party’s consent
or approval is required to be given as a condition to the other party’s right to
take any action pursuant to this Sublease, unless another standard is expressly
set forth, such consent or approval shall not be unreasonably withheld,
conditioned or delayed.  If either Sublessor or Sublessee shall bring any action
or legal proceeding to enforce, protect or establish any term or covenant of
this Sublease, the prevailing party shall be entitled to recover its reasonable
attorneys’ fees, court costs and experts’ fees as may be fixed by the
court.  This Sublease may be executed in counterparts, all of which taken
together as a whole, shall constitute one original document.  Facsimile
signatures and PDF format signatures sent by electronic mail shall be treated
and have the same effect as original signatures.

 

[Signatures Appear on Next Page]




13



 

 



 

--------------------------------------------------------------------------------

 

 

 

IN WITNESS WHEREOF, the parties have executed this Sublease as of the Reference
Date first written above.  

 

SUBLESSOR:

 

SUBLESSEE:

 

 

 

 

 

Alibaba Group (U.S.) Inc.,

 

Ooma, Inc.,

a Delaware Corporation

 

a Delaware Corporation

 

 

 

 

 

By:

/s/ Annie Xu Jie

 

By:

/s/ Eric Stang

Printed Name:

Annie Xu Jie

 

Printed Name:

Eric Stang

Title:

Senior Director, Human Resources

 

Title:

President and Chief Executive Officer

 

 

 

 

and Chairman of the Board of Directors

 

 

 

Address for Notice to Sublessor:  

 

400 S. El Camino Real, Suite 400

San Mateo, CA 94402
Attention: Mona Yu

 

With a copy to:

 

Reed Smith LLP

101 Second Street, Suite 1800

San Francisco, CA 94105

Attention: Charles Seaman

 

 

 

 

 

 

 

 

Address for Notice to Sublessee:  

 

525 Almanor Drive, Suite 200
Sunnyvale, CA 94085

 

 

With a copy to:

 

Orrick Herrington & Sutcliffe LLP

405 Howard Street

San Francisco, CA 94105

Attention: Jack Machalow

 

 

 




 

14



 

 



 

--------------------------------------------------------------------------------

 

 

EXHIBIT A

 

MASTER LEASE

 

[***]

 

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT B

 

APPROVED FORM OF MASTER LESSOR CONSENT

 

 

CONSENT TO SUBLEASE AGREEMENT AND LICENSE AGREEMENT

 

THIS CONSENT TO SUBLEASE AGREEMENT AND LICENSE AGREEMENT (this "Agreement") is
made as of October 24, 2019, by and among 525 ALMANOR LLC, a Delaware limited
liability company ("Landlord"), and ALIBABA GROUP (U.S.) INC., a Delaware
corporation ("Tenant"), and OOMA, INC., a Delaware corporation ("Subtenant").

 

 

[***]

 

 



 

 

 

 

 





 

 

 





 

 

